           Case 2:19-cr-01715-RB Document 41 Filed 02/26/20 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                         )
                                                  )
                Plaintiff,                        )
                                                  ) CRIMINAL NO. 19-01715 RB
        vs.                                       )
                                                  )
JAMES CHRISTOPHER BENVIE,                         )
                                                  )
                Defendant.                        )


        UNITED STATES’ MOTION IN LIMINE TO EXCLUDE TESTIMONY OF
                          CERTAIN WITNESSES

       The United States hereby moves files this Motion in Limine to preclude the defendant,

James Benvie, from presenting testimony of six of the witnesses listed on his witness list.

       The defendant is charged with false personation of a United States Border Patrol Agent,

in violation of 18 U.S.C. § 912, on April 15, 2019, and April 17, 2019. On each of these two

dates, the defendant video-taped himself stating “United States Border Patrol” to groups of aliens

illegally present in the United States. Following his statements of “United States Border Patrol,”

the defendant gave the aliens commands about what they should do and asked them questions

regarding their nationality.

       On multiple social media posts, the defendant has posted videos of himself discussing the

charges against him and the fact that he believes the government’s prosecution of him is

politically based and somehow has been orchestrated by various politicians. He refers to those

politicians as the “Open Border Mafia” and has indicated that he intends to call the politicians as

witnesses at his trial in order to attempt to prove that the prosecution of him is politically

motivated. On February 24, 2020, the defendant filed his witness list in this case. On his

witness list, the defendant indicated that he was including all witnesses listed on the
                                             Page 1 of 3
           Case 2:19-cr-01715-RB Document 41 Filed 02/26/20 Page 2 of 3



government’s witness list and any witness needed for rebuttal. He also included the following

witnesses by name: (1) New Mexico Governor Michelle Lujan Grisham; (2) Congresswoman

Veronica Escobar; (3) New Mexico Attorney General Hector Balderas; (4) Congresswoman

Debra Anne Halland; (5) Congressman Ben Ray Lujan; and (6) New Mexico ACLU Director

Peter Simonson. The following day, on February 25, 2020, the defendant posted a copy of his

witness list on his Facebook page.

       Relevant evidence is evidence that “has any tendency to make a fact more or less

probable than it would be without the evidence; and the fact is of consequence in determining the

action.” Fed. R. Evid. 401. If evidence is not relevant, it is not admissible at trial. Fed. R. Evid.

402. None of the six witnesses listed by name on the defendant’s exhibit list have any personal

knowledge of the facts of the defendant’s case. None of the witnesses were present when the

actions with which the defendant is charged transpired on April 15, 2019, and April 17, 2019.

None of the witnesses have been a part of the investigation or prosecution of the criminal case

against the defendant. None of the witnesses were consulted by the prosecution team in this

case, nor did they make any decisions regarding the criminal charges brought against the

defendant. The naming of these witnesses by the defendant appears to be a mere ploy by the

defendant to garner attention and to attempt to make his unsupported, and irrelevant, argument

that the government’s decision to prosecute him in this case was politically motivated.

       The testimony of the six listed witnesses does not make any fact at issue in the trial more

or less probable. See Fed. R. Crim. P. 401. Thus, any testimony from these witnesses should be

excluded from trial as irrelevant under Fed. R. Crim. P. 402.

   Counsel for Defendant, Orlando Mondragon, opposes this motion.

   For the above reasons, the United States respectfully requests that the Court enter an Order

excluding, as irrelevant to the criminal charges against the defendant, the testimony of: (1) New
                                             Page 2 of 3
           Case 2:19-cr-01715-RB Document 41 Filed 02/26/20 Page 3 of 3



Mexico Governor Michelle Lujan Grisham; (2) Congresswoman Veronica Escobar; (3) New

Mexico Attorney General Hector Balderas; (4) Congresswoman Debra Anne Halland; (5)

Congressman Ben Ray Lujan; and (6) New Mexico ACLU Director Peter Simonson.

                                                             Respectfully submitted,

                                                             JOHN C. ANDERSON
                                                             United States Attorney

                                                             Electronically filed on 2/26/2020
                                                             RENEE L. CAMACHO
                                                             RANDY M. CASTELLANO
                                                             Assistant United States Attorneys
                                                             200 N. Church Street
                                                             Las Cruces, NM 88011
                                                             (575) 522-2304 – Tel.
I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send electronic notification to defense
counsel of record.

/s/
RENEE L. CAMACHO
Assistant United States Attorney




                                               Page 3 of 3
